*424Opinion by
Rao, J.
In accordance with stipulation of counsel that the items of the merchandise marked “A,” parts of internal-combustion engines, imported separately, or marked “B,” internal-combustion engines, imported with power saws, are the same in all material respects as the articles involved, in Geo. S. Bush & Co., Inc. v. United States (41 C. C. P. A. 33, C. A. D. 525), the claim of the plaintiff was sustained. Further, in accordance with said stipulation, it was held that the value of said items marked “A” is the appraised value and that the value of said items marked “B” is the percentage of the appraised value of said power saws, as noted in green ink on the invoices by the examiners.